Case 3:19-cv-00477-REP Document 64 Filed 02/21/20 Page 1 of 3 PageID# 637



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


 TREVOR FITZGIBBON                             )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )             Case No. 3:19-cv-477-REP
                                               )
                                               )
 JESSELYN A. RADACK                            )
                                               )
        Defendant.                             )
                                               )


                       MOTION TO SUPPLEMENT
                     SECOND AMENDED COMPLAINT
        Plaintiff, Trevor Fitzgibbon, by counsel, pursuant to Rule 15(d) of the Federal

 Rules of Civil Procedure (the “Rules”), moves the Court for leave to supplement his

 second amended complaint [ECF No. 43] to set out (a) additional breaches of the

 settlement agreement and defamation that happened after the date Plaintiff filed his

 second amended complaint and (b) breaches and defamation that Plaintiff has recently

 discovered as a result of the actions of a whistleblower.

        The arguments and legal bases for this Motion are stated more fully by Plaintiff in

 his Memorandum in Support, being filed contemporaneously with this Motion pursuant

 to Local Civil Rule 7(F).

        Plaintiff’s proposed Statement of Additional Claims is attached as Exhibit “A”.

        A proposed Order is attached as Exhibit “B”.



        WHEREFORE, Plaintiff respectfully requests the Court to enter an Order:

                                              1
Case 3:19-cv-00477-REP Document 64 Filed 02/21/20 Page 2 of 3 PageID# 638



        (1)     granting Plaintiff’s motion to supplement his second amended complaint

 and to file his Statement of Additional Claims;

        (2)     ordering Defendant to answer Plaintiff’s Statement of Additional Claims

 within 14 days of entry of an Order granting Plaintiff the relief requested; and

        (3)     awarding such further relief as the Court deems proper.



                               TREVOR FITZGIBBON



                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiff




                                              2
Case 3:19-cv-00477-REP Document 64 Filed 02/21/20 Page 3 of 3 PageID# 639



                           CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendant and all interested parties receiving notices via

 CM/ECF.




                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                                          3
